Title: To James Madison from John Armstrong, Jr., 10 October 1806
From: Armstrong, John, Jr.
To: Madison, James



Sir
Paris 10 October 1806

My last letter was dated on the 9th. of August.  I had then doubts how our business with Spain would terminate and these doubts are not yet removed. The following facts will explain their nature and content and will enable you to decide whether negotiation be longer worth persuing. In this detail I must go back to a point of time about the 4th. of May last.
The circumstance mentioned in my letter of that day was not the only one of disagreeable character that met me at the very threshold of the negotiation Mr. Yrugos representations, extravagant and scandalous as they may be suposed to have been, were also transmitted by the Prince of Peace to this government; and Genl. Tureaus dispatches, received about the same time, were little if at all calculated to lessen or destroy the ill effects intended to be produced by those of Yrugo.  Among other things these ministers were careful to supply their respective governments with copies of Mr. Randolphs speeches on Mr. Greggs resolutions which, by the way, put both the Emperor and M Talleyrand very much on edge. Fortunately this part of the poison carried with it its own antidote and I was able to shew from the speeches themselves that the administration was favorably disposed to France and Spain; that the ground taken for reproach was a presumed inclination on the part of Government for measures with regard to England which should have the effect of carrying our controversy with that Power into direct hostility; and that it was but too evident that if Mr. R. had noticed foreign Authorities with less respect than was proper, he by no means had been more decent to those of his own country. This coloring and some new explanations on the subject of the Leander, though not entirely w/o effect, had not on the 18th removed the ill impression which had been made on his majesty, for on that day my note of the 6 was set aside in a tone both peremptory and unpromising and the minister expressly forbiden to answer it.  There was however in the manner of this order some thing which sufficiently indicated that the order itself was the effect rather of feeling than of reflexion and I was encouraged to renew the application after the lapse of a week or two.  This was done on the 25th. and on the 28th. I was advised of "His Majesty’s wishes to see the controversy amicably terminated, and his readiness to lend himself to that object."  These sentiments were again expressed in Mr. T.’s letter of the 4th. June and produced a representation to the government of Spain the character of which may be inferred from the promptitude with which that government acted upon it. On the 28th. June Mr. Erving was advised that a Minister had been appointed on the part of His Catholic Majesty to open with Mr. B. & myself this proposed negotiation in Paris, and on the 18 July I was informed by the Spanish Ambassador that Mr. Yzquierdo was the Minister appointed for that purpose.  This fact left me no doubt but that the business would now go on to a rapid, if not a favourable issue, and in this confidence I remained till about the 20th. July, when on suggesting the propriety of an early meeting with that gentleman, I was told that "some weeks would be necessary to adjust the mode of bringing us together; that we had put ourselves on very high ground, and that it was not to be expected but that Spain would have her punctilio &c".  
To this dissertation on ceremony I listened with more pain than patience because I saw in it the excuses of Spain for not acting or those which France meant to employ for not permitting her to act.  These suspicions were however better dissembled than expressed and I answered only that no more punctilio should on our part embarrass the business a single day; that as the Spanish Negociator was now in Paris I considered the restriction imposed upon Mr. B. and myself as terminated; and that we should have no objection to approach Mr. Y. immediately either in person or by letter.  The subject was renewed within a day or two, when I heard no more of ceremonies, but was told that "the papers which had been transmitted from Madrid were bulky, and the business intricate, and that the Minister must have time to possess himself of it."
This explanation though more reasonable than the former was not satisfactory.  An exchange of Powers required little preparatory reading, and to have begun the business would at least have evinced a design to end it.  Nothing however was to be gained by disputation, and another fortnight was yielded to Mr. Y.’s preparations at the end of this the secret came out.  The Emperor had intimated to Yquierdo not to proceed, had withdrawn Talleyrand entirely from the business, had rebuked him severely for having given so much acvity to it in its first stages, and had even menaced the French charge des Affaires whom he had employed to make the representation at Madrid with degradation and other punishment. It was in vain that I sought the reason of this change equally sudden and extraordinary in the dispositions of the Emperor Was it a mere freak of caprice  Was it delicacy to Spain  Was it some new calculation of policy  Did it arise from any fresh invitation produced by Tureau & Yrugo  Did he mean to make it carry or contribute to carry either of two points he was then urging with Spain an attack upon Portugal or the acknowledgement of his brother Joseph as King of Naples or was it intended to hang it on the issue of the pending dissensions between France and England or was the pecuniary consideration we offered thought insufficient  To some of these inquiries I received no answer.  To the others none that were satisfactory and the only additional circumstance of any importance that I obtained was that Marshal Duroc had probably been employed in communicating to Yzquierdo the Emperor’s prohibition.  This fact or rather this conjecture was so stated as left me no doubt of the object intended by communicating it; it was one way of telling me that I was no longer to expect aid or information thro the channel I had hitherto received them and that I must hereafter address myself to Marshal Duroc  This man is supposed to be a favorite but as Bonaparte differs from other monarchs so does Duroc from other favorites  He is not a pet kept merely for simple ro and devotion but a man of talents and business employed in labours of difficulty and enterprizes of danger.  He is irreproachable also on the score of morals  To secure the interest of such a man would be at times desireable but particularly so under present circumstances.  The experiment was so en and apparently succeeded  It was not difficult to shew him that the proposed arrangement would be equally useful to Spain and the U. S. and any means she might think proper to employ in accomplishing it would be honorable to himself and beneficial to the parties  Under this conviction real or pretended He engaged to present the subject again to the Emperor and to give to it all the support in his power but for this purpose he required the ultimatum by the U. S., in the form of a treaty.  This demand which followed an experiment from another quarter but having the same object sufficiently disclosed to me the fact that the explanations I had given with regard to the terms on which we were willing to negotiate had not satisfied the Emperor and that a doubt remained with him whether five million dollars was really the extent to which in point of price the U. S. were willing to go for the Floridas  Seeing it in this point of view I was pleased with the occasion it offered of doing justice at once to your views, to my own sincerity in representing them, and to the correctness with which this representation had been reported by Mr. Talleyrand  The proof of a treaty annexed to this letter was accordingly furnished and the first occasion taken by the marshall to lay it before his majesty who after reading it attentively returned ark upon it  My first impulse on receiving this information was to terminate the negotiation in one way or other by demanding of Yzquierdo whether he would or would not negotiate and by calling on this government to interpose the good offices promised in their communication of the 4 June but from the latter of these steps I was dissuaded by a belief continued to be expressed by both Talleyrand and Duroc that the arrangement we wish would yet take place that they perceived no intention on the part of the Emperor ultimately to defeat it that much was to be gained by patience and moderation and that any endeavour which should have the appearance of prescribing to him when or how he should act would entirely defeat its own object  It is possible that this ad may make part of the  and that the whole is intended to keep us quiet till a new situation of Europe shall permit them to speak an other language but a plan resting so much on mere contingency a general peace and on a contingency becoming less probable every hour is as little consistent with wisdom as its object would be with justice and is scarcely to be admitted.  Such was the situation of the business when his Majesty set out for Germany on the fifth of September.  On the thirtieth I wrote my letter marked A to Mr. Yzquierdo which he answered the day following declaring in substance that his powers had been suspended or recalled.  To this statement you will permit me to add a very brief expostion of the present political relations of this country to the other powers of Europe and a few words on the present state of France itself.  The confederation of the Rhine is regarded as the first step to a subjugation of Germany and as such must be nearly as revolting to the countrys which compose as to those which resist it  Of the six or eight who have taken the yoke Bavaria and Berg alone have any real attachment to their new condition nor is in these much either of disposition or ability to promote the ultimate views of their protector  Prussia Saxony and Hesse Cassel have associated for the purpose of repelling a system the object of which is no longer concealed  They see little difference between destruction produced by condescension or resistance and it would appear that they had determined to avail themselves of the chances of good fortune that courage always affords.  Austria has not yet unmasked but the mask she wears is nearly transparent.  The late meeting of the Hungarian diet and a pleasure camp in O—— which is to assemble a great proportion of her army under the command of Prince Charles can deceive no body  D’Oubril’s treaty was palpably a business of dissimulation and had no object but to cover the measures secretly taken between Alexander and his allies of  Two Russian armys are now entering Silesia and a third is destined for Moldavia.  Lauderdales mission was of the same character as d’Oubril’s.  It terminated yesterday The discussions between Spain a this country were six weeks ago warm and menacing  The former had mustered up resolution enough to refuse three successive demands of the Emperor: first, to permit a French army of thirty thousand men to march thro Spain to Portugal; second, to attack Portugal with an army of forty thousand Spaniards and to acknowledge Joseph as king of the two Sicilies.  The object of the first and second which by the way formed an alternative was to drive the present reigning family from the throne of Portugal and give it to the Queen of Etruria in exchange for her kingdom in Sicily Josephs kingdom is found to add no strength to the Empire but on the contrary to be a heavy drain of both men and money.  It has already consumed one army and unless another be sent and very promptly it is believed that it must be abandoned. In France there is much misery and universal complaint  Never was there a better illustration of the difference between a splendid and a happy land.  The regulations of commerce internal and external are made without knowledge of the subject or regard to the circumstances of the people and the conscript law the source of conquests abroad is the cause of infinite mischief at home It is a canker destroying the very vitals of moral and political prosperity and must ultimately destroy the our which it would now appear to be the principal support  In a word the publick tranquility depends on the issue of a battle or of a campaign. 
I have the honor to be, Sir, with the highest respect Your most obed. hum Servt.

John Armstrong

